Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.  



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-6, 10, 14-15, 19, 21-32 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
               Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG). Some of the relevant claimed limitations include: receiving a first web request from a user device, the first web request including a first region for rendering the first web page and a second region for displaying a first electronic content/determining first electronic content to be displayed in the second region/receiving first user input from the user device, including first user opt-in preferences for receiving desired electronic content related to one or more topics of interest selected by the first user /receiving demographic and preference information from other user input from other user devices to determine a target audience for the first user/selecting a first desired electronic content and a first non-intrusive electronic content , wherein the selecting is based on a first unique identifier associated with online tagging activity of the first user, the first user opt-in preferences, the related content of the first webpage, and the target audience, and wherein the first non-intrusive electronic content includes a period display of one of a first logo, a first digital image, a first thumbnail/generating a first diagram for display in the second region, the first diagram including the first desired electronic content and the first non-intrusive electronic content/sending first instructions to the user device for displaying the first diagram in the second region/retrieving electronic content data updates for the first diagram/sending the electronic content data updates for displaying with the first diagram/based on the first unique identifier , monitoring, by the server processor, first webpage interactions of the first user as the first user navigates between one or more webpages via the user device/updating the unique identifier of the fist user based on online tagging activity of the first user/receiving a first indication that the first user interacted with the first diagram/based on the first user interaction with the first diagram, sending second instructions to the user device for displaying a first source webpage that is associated with the first diagram/receiving a second user input from the user device, including a modification of the one or more topics of interest selected by the first user/based on the second user input modification, updating the display in the second region with a second datagram. The Applicant’s Specification (as well as Application Title) provide further context to the claimed invention–i.e. the claimed invention pertains to the advertising realm: “systems and methods for providing non-intrusive advertising content”, “the present disclosure relates to systems and methods for providing non-intrusive advertising content to users…by embedding non-intrusive advertising along with desired content based on receipt of a user preference”, “Embodiments of the current disclosure involve providing advertising content in a non-intrusive manner that allows for positive user interaction with the advertising content, thereby preserving and growing a sustainable user base.”
	This judicial exception is not integrated into a practical application. The additional elements of 
server processor/user device/user devices represent generic computing elements. The additional limitation of receiving data via a digital widget prompt (‘the first digital widget prompt configured to accept a request from the first user to be shown content that relates to the first webpage’) represents insignificant extra-solution activity. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the server processor/ user device/ user devices represent generic computing elements; they are recited at a high level of generality. Generic computers performing generic functions, do not amount to significantly more than the abstract idea.  The additional limitation of receiving data via a digital widget prompt (‘the first digital widget prompt configured to accept a request from the first user to be shown content that relates to the first webpage’) represents insignificant extra-solution activity – i.e. receiving data via a digital widget represents a well known and commonly used means of gathering data within an online environment, as is known to one of ordinary skill in the art at the effective filing date of the invention . The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claims 10, 19 are directed to a system and computer-readable medium, respectively, for performing the method of claim 1, therefore meeting the Step 1 eligibility criterion. Claims 10, 19 do recite the same abstract idea as claim 1. The claims perform the method of claim 1 using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.  
Dependent claims 5-6, 14-15, 21-32 further recite the abstract concept of a mental concept – I.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG: generating the first user profile based on one or more of the first unique identify associated with the first user, first user demographic data, first user behavior, and first user preferences. This claimed limitation, under its broadest reasonable interpretation, covers performance in the human mind but for the recitation of generic computing elements, thus still being in the mental process category. The claims further narrow the abstract ideas of the independent claims themselves. The claims further include the additional elements  of a second user device, which represents a generic computing element; it does not, alone or in combination with the other additional elements, integrate the judicial exception into a practical application, nor does it represent significantly more than the abstract idea itself. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of the respective independent claims. The claims are not patent eligible.  



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1, 5-6, 10, 14-15, 19, 21-32.



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

				claim 1 is not directed to an abstract idea at least because the claim recites novel and technical features that are clearly more than a generalized application of an abstract idea, but rather involve a practical application of a particular technological solution
	Claim 1 does recite an abstract idea, as noted in the Office Action above; see Office Action above for the detailed, reasoned 35 USC 101 analysis. The claim does not include any additional elements that reflect an improvement in the functioning of a computer or an improvement to other technology/technical field, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Furthermore, as per MPEP 2106.04: “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. “

				claimed invention is similar to USPTO Example 37, Claim 1, and thus is drawn to patent-eligible subject matter
	The instant claimed invention and USPTO Example 37 Claim 1 have different fact patterns and different claimed limitations, and thus the two are not analogous. In Example 37, Claim 1, it was deemed the claim as a whole integrates the recited abstract idea into a practical application- i.e. the additional elements recite a specific manner of automatically displaying icons to the user based on usage, which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Contrary to Example 37, Claim 1, the instant claimed invention does not as a whole integrate the recited abstract idea into a practical application; the additional elements of the instant claims do not recite a specific manner of automatically displaying icons to the user based on the usage. The instant claimed invention recites an abstract idea, and the additional elements do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself; see Office Action above for the detailed, reasoned 35 USC 101 analysis.
	
				Applicant points to the Specification, para 2 (discloses technical problems), para 24 (describes technical solutions)
	Para 2 of the Applicant’s Spec. describes the claimed invention as pertaining to the commercial interaction realm, and as seeking to, at best, when implemented, to optimize a business practice/goal: “For content providers or web publishers, the ability to monetize advertising opportunities while providing online content is an important factor in being able to sustainably provide this content”, “the likelihood that a user will view, listen to, or interact with an advertisement continues to be reduced even for advertisements that may be relevant to the user’s interests and/or that they might otherwise be valuable”. Para 24 of the Applicant’s Spec. describes the claimed invention as pertaining to the commercial interaction realm, and as seeking to, at best, when implemented, to optimize a business practice/goal: “provide an efficient, non-intrusive ay of providing advertising content that is embedded within desired content that is specific for each user”, “the user is likely to pay attention to and interact with any displayed datagrams throughout their browsing experiences”, “exemplary embodiments provide for an advertising approach that may be particularly helpful in aiding an advertising entity in enhancing its general brand recognition or creating positive associations with a particular brand”. There is no technical support/technical evidence in the Specification, including para 2 and 24, that the claimed invention, when implemented, improves the functioning of the computing device itself or another technology/technical field.

				claimed invention recites a combination of additional elements that integrate the alleged abstract idea into a practical application. Additional elements of claim 1 recite a specific manner of receiving information, some via a user interface and automatically revising and displaying electronic content, i.e. datagrams.
	The additional elements of the claimed invention do not integrate the recited judicial exception into a practical application. 	This judicial exception is not integrated into a practical application. The additional elements of claim 1 of a server processor/user device/user devices represent generic computing elements. The additional limitation of receiving data via a digital widget prompt (‘the first digital widget prompt configured to accept a request from the first user to be shown content that relates to the first webpage’) represents insignificant extra-solution activity. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Independent claims 10, 19 are directed to a system and computer-readable medium, respectively, for performing the method of claim 1, therefore meeting the Step 1 eligibility criterion. The claims perform the method of claim 1 using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.  Dependent claims 5-6, 14-15, 21-32 further include the additional elements  of a second user device, which represents a generic computing element; it does not, alone or in combination with the other additional elements, integrate the judicial exception into a practical application, nor does it represent significantly more than the abstract idea itself. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of the respective independent claims. The claims are not patent eligible.  

				claim 1 as a whole involves a practical application of a particular technological solution.
	Examiner respectfully disagrees. The claim does not include any additional elements that reflect an improvement in the functioning of a computer or an improvement to other technology/technical field, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment; see Office Action above for the detailed, reasoned 35 USC 101 analysis. There is no technical support/technical evidence in the Specification that the claimed invention, when implemented, improves the functioning of the computing device itself or another technology/technical field.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
9/26/2022